Citation Nr: 1600882	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to permanent and total disability rating for seizure disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 until January 1975 and September 1976 until November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The Veteran's seizure disorder is permanent in nature and renders it impossible for the average person to follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total and permanent disability rating for seizure disorder are met. 38 U.S.C.A. §§ 501, 1155 (West 2014); 38 C.F.R. §§ 3.340(b); 4.124a, Diagnostic Code 8911 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal for the issue decided here. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

 Legal Criteria

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a). Total disability may or may not be permanent. A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 3.340(b). The age of the disabled person may be considered in determining permanence. 38 C.F.R. § 3.340(b). Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability. See 38 C.F.R. §§ 3.327(b)(2)(iii).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his service connected seizure disorder renders him permanently disabled. The Board finds for the reasons below that the Veteran's claim for entitlement to permanent and total disability rating for seizure disorder is warranted.

In a January 2015 rating decision granting basic eligibility to Dependents' Educational Assistance, VA concluded that the Veteran's seizure disorder is permanent in nature. Additionally, the claims folder consist of VA medical examinations which reflect that the Veteran's seizure disorder has prevented him from working in construction for over eight years as well as obtaining a driver's license. (See December 2014 and May 2014 VA medical examinations). Further, the Veteran has been in receipt of a 100 percent disability rating for his seizure disorder since October 2006.

Based on VA's concession and supporting medical examination reports, the Board finds that the evidence is at least in equipoise regarding entitlement to permanent and total disability rating for seizure disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for entitlement to permanent and total disability rating for seizure disorder is granted. 


ORDER

Entitlement to permanent and total disability rating for seizure disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


